           Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                               TACOMA DIVISION

SHANNON DAVIS                                                                       PLAINTIFF

vs.                                     No. 3:20-cv-5888


LITTLEROCK FAMILY MEDICINE, P.S.,                                                 DEFENDANTS
and W. KIRK HARRIS


                                  ORIGINAL COMPLAINT


      COMES NOW Plaintiff Shannon Davis (“Plaintiff”), by and through her attorneys

April Rhéaume and Jon R. Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against Defendants Littlerock Family Medicine, P.S., and W. Kirk Harris

(collectively “Defendant” or “Defendants”), she does hereby state and allege as follows:

                                   I.      INTRODUCTION

      1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), the Washington Minimum Wage Act, RCW 49.46 (“WMWA”), the

Washington Wage Rebate Act, RCW 49.52 (“WRA”), and the Washington Wage Payment

Act, RCW 49.48 (“WPA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including a reasonable attorney’s fee, as a

result of Defendants’ failure to pay Plaintiff an overtime premium for hours worked over

forty each week as required by the FLSA, the WMWA, the WRA and the WPA.

      2.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA, the WMWA, the WRA and the WPA as described, infra.

                                            Page 1 of 8
                      Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                          U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                       Original Complaint
            Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 2 of 8




                             II.     JURISDICTION AND VENUE

       3.         The United States District Court for the Western District of Washington

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.         This Complaint also alleges Washington state law violations, which arise

out of the same set of operative facts as the federal cause of action; accordingly, this

Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367(a).

       5.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Tacoma Division of the Western District of Washington.

Therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                      III.     THE PARTIES

       6.      Plaintiff is a citizen and resident of Grays Harbor County.

       7.      Separate Defendant Littlerock Family Medicine, P.S. (“LFM”), is a

Washington professional service corporation.

       8.      Defendant LFM’s registered agent for service is Littlerock Family Medicine,

at 6981 Littlerock Road SW, Tumwater, Washington 98512.

       9.      Separate Defendant W. Kirk Harris (“Harris”) is an individual and resident of

Washington.

       10.     Defendant maintains a website at http://www.wkirkharrismd.com/.

                               IV.     FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                                              Page 2 of 8
                        Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                            U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                         Original Complaint
         Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 3 of 8




       12.    Defendants own and operate a family medical practice and walk-in clinic.

       13.    Harris is an owner, principal, officer and/or director of LFM.

       14.    Harris manages and controls the day-to-day operations of LFM, including

but not limited to the decision to not pay Plaintiff an overtime premium.

       15.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       16.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, such as medical supplies and medical equipment.

       17.    Defendant was Plaintiff’s employer within the meaning of the FLSA, 29

U.S.C. § 203(d) at all times relevant to this lawsuit.

       18.    At all times material hereto, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       19.    Plaintiff was employed by Defendant at Defendant’s medical office in

Tumwater during the time period relevant to this lawsuit.

       20.    Specifically, Plaintiff was employed by Defendants as an hourly-paid office

manager from May of 2015 until July of 2020.

       21.    Despite paying Plaintiff an hourly wage rather than a salary, Defendants

classified Plaintiff as exempt from the overtime requirements of the FLSA.

       22.    When Plaintiff worked fewer than forty hours in a week, she was only paid

                                             Page 3 of 8
                       Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                           U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                        Original Complaint
           Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 4 of 8




for hours worked—in other words, she did not receive a predetermined amount of

compensation that did not vary based on the numbers hours she worked.

         23.   When Plaintiff worked over forty hours in a week, she was paid her regular

rate for all hours worked and was not paid an overtime premium for hours worked over

forty.

         24.   Plaintiff regularly worked in excess of forty (40) hours per week.

         25.   Plaintiff was regularly required to work off the clock during the evening after

her shift had ended, responding to calls and texts from other employees.

         26.   Plaintiff estimates she worked up to four hours off the clock each week

which went uncompensated.

         27.   Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff violated the FLSA.

               V.     FIRST CLAIM FOR RELIEF—Violation of the FLSA

         28.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

         29.   At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the FLSA.

         30.   At all relevant times, Plaintiff has been an “employee” of Defendant as

defined by 29 U.S.C. § 203(e).

         31.   At all relevant times, Defendant was an “employer” of Plaintiff as defined by

29 U.S.C. § 203(d).

         32.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 in one week and to pay

                                             Page 4 of 8
                       Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                           U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                        Original Complaint
          Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 5 of 8




1.5x their regular wages for all hours worked over forty (40) in a week, unless an

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       33.      Defendant misclassified Plaintiff as exempt from the overtime requirements

of the FLSA.

       34.      Despite Plaintiff’s entitlement to overtime payments, Defendant failed to pay

Plaintiff an overtime premium as required under the FLSA.

       35.      At all relevant times, Defendant willfully failed and refused to pay Plaintiff a

proper overtime premium under the FLSA because Defendant paid Plaintiff her regular

hourly rate for all hours worked over forty (40) in a week.

       36.      Defendant failed to pay Plaintiff for all hours worked.

       37.      Defendant’s violations entitle Plaintiff to compensatory damages calculated

as the full amount of overtime wages owed.

       38.      Defendant’s violations entitle Plaintiff to liquidated damages pursuant to 29

U.S.C. § 216(b) of an amount equal to compensatory damages.

       39.      Plaintiff is entitled to an award of her attorney’s fees and court costs

pursuant to 29 U.S.C. § 216(b).

             VI.     SECOND CLAIM FOR RELIEF—Violation of the WMWA

       40.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       41.      Plaintiff was at all relevant times herein employees under RCW

49.46.010(3).

       42.      RCW 49.46.130 requires employers to pay employees one and one-half

                                              Page 5 of 8
                        Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                            U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                         Original Complaint
          Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 6 of 8




times the regular rate at which they are employed for all hours worked over forty per week.

        43.   Employers who violate RCW 49.46.130 are liable, under RCW 49.46.090,

to the affected employees in the amount of unpaid wages, costs, attorneys’ fees and other

relief appropriate under the law.

        44.      Defendant’s policies and practices as described above violate RCW

49.46.130 because Defendants failed to compensate Plaintiff at the required overtime

rate.

        45.      Defendant’s violations entitle Plaintiff to compensatory damages

calculated as the full amount of overtime wages owed.

              VI.     THIRD CLAIM FOR RELIEF—Violation of the WRA

        46.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        47.      At all relevant times herein, Plaintiff was an employee under RCW

49.46.010(3) and RCW 49.52.050.

        48.      RCW 49.52.050 states that any employer who “[w]illfully and with intent

to deprive the employee of any part of his or her wages, shall pay any employee a lower

wage than the wage such employer is obligated to pay such employee by any statute,

ordinance, or contract . . . shall be guilty of a misdemeanor.”

        49.      Defendant’s failure to pay Plaintiff proper wages was willful and therefore

violated RCW 49.52.050.

        50.      RCW 49.52.070 provides that any employer who violates the provisions

of RCW 49.52.050 shall be liable in a civil action for twice the amount of wages withheld,

plus attorneys’ fees and costs.

                                             Page 6 of 8
                       Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                           U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                        Original Complaint
            Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 7 of 8




       51.        Defendants have willfully deprived Plaintiff of wages owed to her, and

pursuant to RCW 49.52.070, Plaintiff is therefore entitled to recover twice the amount

owed in unpaid wages, as well as attorneys’ fees and costs.

               VII.   FOURTH CLAIM FOR RELIEF—Violation of the WPA

       52.        Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       53.        At all times relevant herein, Plaintiff has been an employee under RCW

49.48.010.

       54.        RCW 49.48.010 states that when an employee ceases to work for an

employer, “the wages due to him or her on account of his or her employment shall be paid

to him or her at the end of the established pay period.”

       55.        Defendant did not pay Plaintiff wages due to her at the end of the

established pay period.

       56.        Plaintiff is therefore owed all wages due to her under RCW 49.48.010.

                                VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Shannon Davis respectfully

requests this Court grant the following relief:

       A.      That each Defendant be summoned to appear and answer herein;

       B.      That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to them;

       C.      A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516, et seq.;

                                             Page 7 of 8
                       Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                           U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                        Original Complaint
            Case 3:20-cv-05888-MAT Document 1 Filed 09/02/20 Page 8 of 8




       D.      A declaratory judgment that Defendant’s practices alleged herein violate the

WMWA, the WRA and the WPA;

       E.      Judgment for damages for all unpaid back wages at the proper overtime

rate owed to Plaintiff from a period of three (3) years prior to this lawsuit through the date

of trial under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant

regulations at 29 C.F.R. § 516, et seq.;

       F.      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.      Judgment for damages under the WMWA, the WRA and the WPA;

       H.      An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       I.      Such other and further relief as this Court may deem necessary, just and

proper.

                                                                Respectfully submitted,

                                                                PLAINTIFF SHANNON DAVIS

                                                                SANFORD LAW FIRM, PLLC
                                                                One Financial Center
                                                                650 South Shackleford, Suite 411
                                                                Little Rock, Arkansas 72211
                                                                Telephone: (501) 221-0088
                                                                Facsimile: (888) 787-2040

                                                                /s/ April Rhéaume
                                                                April Rhéaume
                                                                Ark. Bar No. 2015208
                                                                april@sanfordlawfirm.com

                                                                /s/ Jon R. Sanford
                                                                Jon R. Sanford
                                                                WA Bar No. 54557
                                                                jon@sanfordlawfirm.com
                                             Page 8 of 8
                       Shannon Davis v. Littlerock Family Medicine, P.S., et al.
                           U.S.D.C. (W.D. Wash.) Case No. 3:20-cv-5888
                                        Original Complaint
